By the Court.

• It must be a real, not- merely an ostensible sufficiency. The words of the statute are, “ The officer serving such process, (attachments on mense process) shall not be made liable for the insufficiency of such surety or sureties, if he shall, on trial, make it appear that, at the time of receiving such said surety or sureties, the same were amply sufficient. A mere ostensible sufficiency will not excuse, it must be real and ample, a substantial responsibility in point of property, and such as would probably continue so, to answer the demand.
Verdict for the plaintiff.